UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7308


LUIS OZORIO, a/k/a Luis A Ozorio, a/k/a Luiz Alonzo Ozorio,

                Petitioner - Appellant,

          v.

WARDEN PERRY CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:14-cv-03688-RMG)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Ozorio, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis    Ozorio      seeks    to    appeal    the    district         court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                              The order is

not    appealable       unless     a     circuit    justice      or    judge    issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability        will   not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,     a     prisoner    satisfies        this    standard    by

demonstrating         that     reasonable        jurists    would       find    that     the

district       court’s      assessment      of    the   constitutional         claims     is

debatable      or     wrong.       Slack    v.     McDaniel,     529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Ozorio has not made the requisite showing.                     Accordingly, we deny

a   certificate       of     appealability        and   dismiss       the    appeal.      We

dispense       with    oral      argument        because   the        facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3